DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	Applicant's election with traverse of Group 2 in the reply filed on December 22, 2021 is acknowledged.  The traversal is on the ground(s) that Group 1 and Group 2 are related as product and application of using the product. Group 1 is directed to lncRNAs and fragments thereof and compositions comprising lncRNAs and fragments thereof, while Group 2 is directed to an application of a product for detecting expression of lncRNAs. Therefore, the product/application of Group 1 and Group 2 are not unrelated. Further Applicants believe that no serious search burden exists for examining Groups 1-2.  
These arguments have been fully considered but are not persuasive. This application is a 371 and PCT Rule 13 provides a requirement for “unity of invention”.  The “unity of invention” standard is different than the “independent and distinct” standard used in non-provisional applications filed under 35 USC 111(a). A 371 case is considered to have unity of invention only when there is a technical relationship among those inventions involving one or more of the same or corresponding technical features. The expression “special technical feature” means those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art. Because claim 2 can be rejected over the prior art (see art rejections below), there is no special technical feature linking the recited groups, as would be 
Additionally Applicant’s election of ENST00000508241 is acknowledged.  After further consideration, the election of species requirement has been withdrawn and both lncRNAs will be examined. 

3.	Claims 1-9 and 19 are currently pending. 
Claims 1, 6-9, and 19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on December 22, 2021.

Priority
4.	Acknowledgment is made of applicant's claim for foreign priority based on applications filed in China on June 7, 2017. It is noted, however, that the foreign priority date is the effective filing date of the claimed invention IF
-the foreign application supports the claimed invention under 112(2), AND
-the applicant has perfected the right of priority by providing
-a certified copy of the priority application, and 
-a translation of the priority application (if not in English).  
In the instant case Applicant has submitted a certified copy of the priority applications but they are not in English and the Examiner cannot determine if they support the claimed invention.  The 

Sequence Rules
 
5.	This application contains sequence disclosures that are encompassed by the definitions for nucleotide and/or amino acid sequences set forth in 37 CFR 1.821(a)(1) and (a)(2). However, this application fails to comply with the requirements of 37 CFR 1.821 through 1.825 for the reason(s) set forth below: Where the description or claims of a patent application discuss a sequence that is set forth in the “Sequence Listing” reference must be made to the sequence by use of the sequence identifier, preceded by “SEQ ID NO:” in the text of the description or claims even if the sequence is also embedded in the text of the description or claims of the patent application.   In the instant case the claims contain sequences that are not identified by their “SEQ ID NO:”. 

Claim Rejections - 35 USC § 101
6.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 2-5 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter. 

It is noted that the claim language does not conform with standard US practice and the claims have been interpreted to be method claims.  However the claims fail to provide any method steps for the recited use of detecting expression in preparation of a tool for glaucoma diagnosis. According to MPEP 2173.05(q) it is appropriate to reject a claims that recites a use but fails to recite steps under 35 USC 101.  

Claim Rejections - 35 USC § 112
7.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2-5 recite “An application of a product for detecting an expression level of a ncRNAs ENST00000607393 or a lncRNAs ENST00000508241 in preparation of a tool for glaucoma diagnosis”. It is noted that the claim language does not conform with standard US practice and the claims have been interpreted to be method claims.  Attempts to claim a process without setting forth any steps involved in the process raises an issue of indefiniteness.  Herein the 

8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
9.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


	Claims 2-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Xie (Investigative Ophthalmology & Visual Science June 2017, Vol.58, 185-This is an abstract that was submitted for the 2017 ARVO Annual Meeting, held in Baltimore, MD, May 7-11, 2017). 
	Xie teaches they conducted a study to determine whether lncRNA-T267384, lncRNA-ENST00000607393 and lncRN-T342877 can be potential biomarkers for glaucoma diagnosis.  Xie teaches that expression of  lncRNA-T267384, lncRNA-ENST00000607393 and lncRN-T342877 was determined through quantitative real time PCR in AH from 30 glaucoma and 30 age matched patients and in plasma from 30 glaucoma patients and 30 healthy controls. The expression levels of lncRNA-T267384 and lncRNA-ENST00000607393 were significantly higher in the AH of glaucoma patients and in their plasma compared to their corresponding 

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA HANEY whose telephone number is (571)272-8668. The examiner can normally be reached Monday-Friday, 8:15am-4:45pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMANDA HANEY/Primary Examiner, Art Unit 1634